DETAILED ACTION
This office action is in response to the application filed on 09/10/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for priority application No. 62/904,338 filed on 09/23/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining code configured to”, “parsing code configured to” and “determining code configured to” in claims 11-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. patent Application No. 17/024,288 now U.S. patent No. 11,159,827. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent No. 11,159,82.



Instant Application
U.S. patent No. 11,159,82
Claim 1: A method for video coding performed by at least one processor, the method comprising: obtaining video data; parsing a high level syntax of the video data
Claim 1: A method for video coding performed by at least one processor, the method comprising: obtaining video data; parsing a video parameter set (VPS) syntax of the video data
determining whether a value of a syntax element of the high level syntax indicates a picture order count (POC) value of an access unit (AU) of the video data
determining whether a value of a syntax element of the VPS syntax indicates a picture order count (POC) value of an access unit (AU) of the video data
and setting at least one of a plurality of pictures and slices of the video data to the AU based on the value of the syntax element
setting at least one of a plurality of pictures, slices, and tiles of the video data to the AU based on the value of the syntax element



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 11, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian (US 2015/0264369) in view of Jung (US 2014/0321529) and in further view of Wang (US 2018/0255305).

	Regarding claim 1, Ramasubramonian discloses the following claim limitations: A method for video coding performed by at least one processor, the method comprising: (Ramasubramonian, abstract discloses video information in a bitstream includes a memory and a processor in communication with the memory),
obtaining video data (Ramasubramonian, paragraph 44 discloses The input interface 28 of the destination device 14 may receive the encoded video data over the link 16 and/or from the storage device 31),
determining whether a value of a syntax element of the high level syntax indicates a picture order count (POC) value of an access unit (AU) of the video data  (Ramasubramonian, paragraph 139 discloses vps_poc_lsb_aligned_flag equal to 0 specifies that the value of slice_pic_order_cnt_lsb may or may not be the same in different pictures of an access unit. vps_poc_lsb_aligned_flag equal to 1 specifies that the value of slice_pic_order_cnt_lsb is the same in all pictures of an access unit).
	Ramasubramonian does not explicitly disclose the following claim limitations: parsing a high level syntax of the video data and setting at least one of a plurality of pictures and slices of the video data to the AU based on the value of the syntax element.
	However, in the same field of endeavor Jung discloses more explicitly the following: parsing a high level syntax of the video data (Jung, paragraph 214 discloses the V-CPU 310 may parse a video parameter set (VPS), an SPS, a PPS and an SH from a received video bitstream).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ramasubramonian with Jung to create the coding device of Ramasubramonian with parsing a video parameter set.
	The reasoning being is to provide a video processing method and a video processing apparatus which include a V-CPU for allocating entry points so that a number of pixels to be allocated to each of multi V-Cores is as equal as possible (Jung, paragraph 7).
	Ramasubramonian and Jung do not explicitly disclose the following claim limitations: and setting at least one of a plurality of pictures and slices of the video data to the AU based on the value of the syntax element.
	However, in the same field of endeavor Wang discloses more explicitly the following: and setting at least one of a plurality of pictures and slices of the video data to the AU based on the value of the syntax element (Wang, paragraph 10 discloses a method of processing video data includes determining a value of a syntax element of a temporal motion constrained tile sets (MCTS) supplemental enhancement information (SEI) message of an access unit… and when the value of the syntax element indicates that the tiles of the corresponding pictures are not included in the separate MCTSs, setting an MCTS identifier of the MCTS of a current picture of the access unit equal to a value of an index of the MCTS, the current picture being one of the corresponding pictures).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ramasubramonian and Jung with Wang to create the system of Ramasubramonian and Jung as outlined above with setting an MCTS identifier of the MCTS of a current picture of the access unit equal to a value of an index of the MCTS.
	The reasoning being is to enable clean extraction of a conforming bitstream that includes a subset of the MCTSs contained in an original video bitstream (Wang, paragraph 5).

	Regarding claim 3, Ramasubramonian, Jung and Wang discloses the method for video coding according to claim 1, wherein high level syntax is contained in a video parameter set (VPS) of the video data and identifying a number of at least one type of enhancement layers of the video data (Ramasubramonian, paragraph 134 discloses the upsampling unit 92 may upsample a BL of a received video frame to create an enhanced layer to be added to the reference picture list for the frame or access unit. This enhanced layer can be stored in the decoded picture buffer 160).

	Regarding claim 7, Ramasubramonian, Jung and Wang discloses the method for video coding according to claim 1, further comprising: determining whether the high level syntax comprises a flag indicating whether at least one of the pictures is divided into a plurality of sub-regions (Wang, paragraph 125 discloses the video encoder 20 receives a video frame or slice to be coded. The frame or slice may be divided into multiple video blocks).

Regarding claim 11, Ramasubramonian, Jung and Wang discloses an apparatus for video coding, the apparatus comprising: at least one memory configured to store computer program code; at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including: (Ramasubramonian, abstract discloses an apparatus configured to code video information in a bitstream includes a memory and a processor in communication with the memory),
obtaining code configured to cause the at least one processor to obtain video data; (Ramasubramonian, paragraph 44 discloses The input interface 28 of the destination device 14 may receive the encoded video data over the link 16 and/or from the storage device 31),
parsing code configured to cause the at least one processor to parse a high level syntax of the video data (Jung, paragraph 214 discloses the V-CPU 310 may parse a video parameter set (VPS), an SPS, a PPS and an SH from a received video bitstream),
 determining code configured to cause the at least one processor to determine whether a value of a syntax element of the high level syntax indicates a picture order count (POC) value of an access unit (AU) of the video data (Ramasubramonian, paragraph 139 discloses vps_poc_lsb_aligned_flag equal to 0 specifies that the value of slice_pic_order_cnt_lsb may or may not be the same in different pictures of an access unit. vps_poc_lsb_aligned_flag equal to 1 specifies that the value of slice_pic_order_cnt_lsb is the same in all pictures of an access unit),
 and setting code configured to cause the at least one processor to set at least one of a plurality of pictures and slices of the video data to the AU based on the value of the syntax element (Wang, paragraph 10 discloses a method of processing video data includes determining a value of a syntax element of a temporal motion constrained tile sets (MCTS) supplemental enhancement information (SEI) message of an access unit… and when the value of the syntax element indicates that the tiles of the corresponding pictures are not included in the separate MCTSs, setting an MCTS identifier of the MCTS of a current picture of the access unit equal to a value of an index of the MCTS, the current picture being one of the corresponding pictures).

	Regarding claim 13, Ramasubramonian, Jung and Wang discloses the apparatus for video coding according to claim 11, wherein the high level syntax is contained in a video parameter set (VPS) of the video data and identifying a number of at least one type of enhancement layers of the video data (Ramasubramonian, paragraph 134 discloses the upsampling unit 92 may upsample a BL of a received video frame to create an enhanced layer to be added to the reference picture list for the frame or access unit. This enhanced layer can be stored in the decoded picture buffer 160).

	Regarding claim 17, Ramasubramonian, Jung and Wang discloses the apparatus for video coding according to claim 11, wherein the determining code is further configured to cause the at least one processor to determine whether the high level syntax comprises a flag indicating whether at least one of the pictures is divided into a plurality of sub-regions (Wang, paragraph 125 discloses the video encoder 20 receives a video frame or slice to be coded. The frame or slice may be divided into multiple video blocks).

	Regarding claim 20, Ramasubramonian, Jung and Wang discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: obtaining video data (Ramasubramonian, paragraph 44 discloses the input interface 28 of the destination device 14 may receive the encoded video data over the link 16 and/or from the storage device 31), 
parsing a high level syntax of the video data (Jung, paragraph 214 discloses the V-CPU 310 may parse a video parameter set (VPS), an SPS, a PPS and an SH from a received video bitstream), 
determining whether a value of a syntax element of the high level syntax indicates a picture order count (POC) value of an access unit (AU) of the video data  (Ramasubramonian, paragraph 139 discloses vps_poc_lsb_aligned_flag equal to 0 specifies that the value of slice_pic_order_cnt_lsb may or may not be the same in different pictures of an access unit. vps_poc_lsb_aligned_flag equal to 1 specifies that the value of slice_pic_order_cnt_lsb is the same in all pictures of an access unit), 
and setting at least one of a plurality of pictures, and slices of the video data to the AU based on the value of the syntax element (Wang, paragraph 10 discloses a method of processing video data includes determining a value of a syntax element of a temporal motion constrained tile sets (MCTS) supplemental enhancement information (SEI) message of an access unit… and when the value of the syntax element indicates that the tiles of the corresponding pictures are not included in the separate MCTSs, setting an MCTS identifier of the MCTS of a current picture of the access unit equal to a value of an index of the MCTS, the current picture being one of the corresponding pictures).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian (US 2015/0264369) in view of Jung (US 2014/0321529) and in further view of Wang (US 2018/0255305) and in further view of Rodriguez (US 2009/0180547).

	Regarding claim 2, Ramasubramonian, Jung and Wang discloses the claimed invention as outlined above in claim 1.
	Ramasubramonian, Jung and Wang do not explicitly disclose the following claim limitations: wherein the value of the syntax element indicates a number of the plurality of pictures and slices of the video data to be set to the AU.
	However, in the same field of endeavor Rodriguez discloses more explicitly the following: wherein the value of the syntax element indicates a number of the plurality of pictures and slices of the video data to be set to the AU (Rodriguez, paragraph 42 discloses the number of pictures or access units, N, identifies the location in the bitstream 300 (i.e., the video stream), and N may be expressed in the message 302 in one of different forms that connotes the number of consecutive frames, access units, pictures, slices, fields, or time ticks, or in the bitstream to identify a location (e.g., 304) from the location of the provided message 302).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ramasubramonian, Jung and Wang with Rodriguez to create the system of Ramasubramonian, Jung and Wang as outlined above with syntax indicating a number of consecutive frames.
	The reasoning being is provide a system that addresses the complexities of AVC coding standards (Rodriguez, paragraph 5).
	
	Regarding claim 12, Ramasubramonian, Jung, Wang and Rodriguez discloses the  apparatus for video coding according to claim 11, wherein the value of the syntax element indicates a number of the plurality of pictures and slices of the video data to be set to the AU (Rodriguez, paragraph 42 discloses the number of pictures or access units, N, identifies the location in the bitstream 300 (i.e., the video stream), and N may be expressed in the message 302 in one of different forms that connotes the number of consecutive frames, access units, pictures, slices, fields, or time ticks, or in the bitstream to identify a location (e.g., 304) from the location of the provided message 302).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian (US 2015/0264369) in view of Jung (US 2014/0321529) and in further view of Wang (US 2018/0255305) and in further view of Kolesnikov (US 2017/0062005).

	Regarding claim 4, Ramasubramonian, Jung and Wang discloses the claimed invention as outlined above in claim 1.
	Ramasubramonian, Jung and Wang do not explicitly disclose the following claim limitations: further comprising: determining whether the high level syntax comprises a flag indicating whether the POC value increases uniformly per AU.
However, in the same field of endeavor Kolesnikov discloses more explicitly the following: determining whether the high level syntax comprises a flag indicating whether the POC value increases uniformly per AU (Kolesnikov, paragraph 86 discloses outputting images from the decoded picture buffer in the order of increasing picture order count values… such information may be specified in Video Usability Information (VUI) or Video Parameter Set (VPS) network access layer (NAL) units i.e. whether the poc increases uniformly or not).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ramasubramonian, Jung and Wang with Kolesnikov to create the system of Ramasubramonian, Jung and Wang as outlined above with syntax information indication increasing picture order count values.
	The reasoning being is to reduce viewer degradation and visual discomfort (Kolesnikov, paragraph 6).

	Regarding claim 5, Ramasubramonian, Jung,Wang and Kolesnikov discloses the method for video coding according to claim 4, further comprising: calculating, in response to determining that a video parameter set (VPS) comprises the flag and that the flag indicates that the POC value does not increase uniformly per AU, an access unit count (AUC) from the POC value and a picture level value of the video data (Kolesnikov, paragraph 86 discloses outputting images from the decoded picture buffer in the order of increasing picture order count values… such information may be specified in Video Usability Information (VUI) or Video Parameter Set (VPS) network access layer (NAL) units i.e. whether the poc increases uniformly or not).

	Regarding claim 6, Ramasubramonian, Jung,Wang and Kolesnikov discloses the method for video coding according to claim 4, further comprising: calculating, in response to determining that a video parameter set (VPS) comprises the flag and that the flag indicates that the POC value does increase uniformly per AU, an access unit count (AUC) from the POC value and a sequence level value of the video data  (Kolesnikov, paragraph 86 discloses outputting images from the decoded picture buffer in the order of increasing picture order count values… such information may be specified in Video Usability Information (VUI) or Video Parameter Set (VPS) network access layer (NAL) units i.e. whether the poc increases uniformly or not).

	Regarding claim 14, Ramasubramonian, Jung,Wang and Kolesnikov discloses the apparatus for video coding according to claim 11, wherein the determining code is further configured to cause the at least one processor to determine whether the high level syntax comprises a flag indicating whether the POC value increases uniformly per AU (Kolesnikov, paragraph 86 discloses outputting images from the decoded picture buffer in the order of increasing picture order count values… such information may be specified in Video Usability Information (VUI) or Video Parameter Set (VPS) network access layer (NAL) units i.e. whether the poc increases uniformly or not).

	Regarding claim 15, Ramasubramonian, Jung,Wang and Kolesnikov discloses the apparatus for video coding according to claim 14, further comprising: calculating code configured to cause the at least one processor to calculate, in response to determining that a video parameter set (VPS) comprises the flag and that the flag indicates that the POC value does not increase uniformly per AU, an access unit count (AUC) from the POC value and a picture level value of the video data (Kolesnikov, paragraph 86 discloses outputting images from the decoded picture buffer in the order of increasing picture order count values… such information may be specified in Video Usability Information (VUI) or Video Parameter Set (VPS) network access layer (NAL) units i.e. whether the poc increases uniformly or not).

	Regarding claim 16, Ramasubramonian, Jung,Wang and Kolesnikov discloses the apparatus for video coding according to claim 14, further comprising: calculating code configured to cause the at least one processor to calculate, in response to determining that a video parameter set (VPS) comprises the flag and that the flag indicates that the POC value does increase uniformly per AU, an access unit count (AUC) from the POC value and a sequence level value of the video data (Kolesnikov, paragraph 86 discloses outputting images from the decoded picture buffer in the order of increasing picture order count values… such information may be specified in Video Usability Information (VUI) or Video Parameter Set (VPS) network access layer (NAL) units i.e. whether the poc increases uniformly or not).

Allowable Subject Matter
Claims 8-10 and 18-19 objected to as being dependent upon a rejected base claim and nonstatutory double patenting rejection 35 U.S.C. 101, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481